     Case 2:19-cv-01534-JCM-DJA Document 68 Filed 08/31/21 Page 1 of 6




 1

 2
                                UNITED STATES DISTRICT COURT
 3
                                         DISTRICT OF NEVADA
 4
                                                   ***
 5
      SFR Investments Pool 1, LLC,                        Case No. 2:19-cv-01534-JCM-DJA
 6
                            Plaintiff,
 7                                                                          ORDER
            v.
 8
      Bank of America, NA, as successor by merger
 9    to BAC Home Loans Servicing, LP, fka
      Countrywide Home Loans Servicing, LP,
10
                            Defendant.
11

12
      Bank of America, NA, as successor by
13    merger to BAC Home Loans Servicing,
      LP, fka Countrywide Home Loans
14    Servicing, LP,
15                          Counterclaimant,
16          v.
17    SFR Investments Pool 1, LLC,
18                           Counter-defendant.
19

20          This is a quiet title action arising out of SFR Investments Pool 1, LLC’s purchase of a

21   house at an HOA foreclosure sale and Bank of America, NA’s claim that the HOA foreclosure

22   sale did not extinguish its deed of trust on the house. SFR sues Bank of America, asking the

23   Court to find that the HOA sale extinguished Bank of America’s deed of trust. Bank of America

24   moves to file an amended answer and counterclaim, arguing that it learned new facts during

25   discovery. Because the Court finds that Bank of America’s amendment would not be futile, it

26   grants the motion. The Court finds these matters properly resolved without a hearing. LR 78-1.

27

28
     Case 2:19-cv-01534-JCM-DJA Document 68 Filed 08/31/21 Page 2 of 6




 1   I.     Background.

 2          Borrowers Linton A. K. Gamiao, Lindsey D. Gamiao, and Blossom S. F. Gamiao (the

 3   “Borrowers”) purchased a house with a loan secured by the house. The Borrowers’ deed of trust

 4   was assigned to Bank of America on October 11, 2011. The Borrowers became delinquent on

 5   their HOA dues, after which the HOA recorded a notice of default on June 18, 2013. The HOA

 6   recorded a notice of foreclosure sale on January 21, 2014. SFR purchased the house through the

 7   HOA foreclosure sale on May 14, 2014.

 8          SFR filed a complaint against Bank of America on September 3, 2019, asking the Court to

 9   enter declaratory relief in its favor that the HOA foreclosure sale extinguished Bank of America’s

10   deed of trust. The Court granted Bank of America’s motion for summary judgment on June 11,

11   2020. But on February 1, 2021, the Court granted SFR’s motion for reconsideration because the

12   Nevada Supreme Court had issued a new ruling which changed the Court’s analysis on Bank of

13   America’s summary judgment motion. The parties stipulated to reopen discovery after the Court

14   granted the motion to reconsider.

15          Bank of America moved to amend its answer and counterclaim (ECF No. 62), arguing that

16   it had learned that the HOA’s foreclosure sale was improper during the reopened discovery after

17   receiving a response to a subpoena duces tecum to Orange Realty, the Borrower’s agent.

18   According to the documents Orange Realty produced, after the HOA recorded the notice of

19   foreclosure sale, the Borrowers retained Orange Realty to sell the house through a short sale.

20   Orange Realty and Assessment Management Service (“AMS”)—the HOA’s trustee—engaged in

21   settlement discussions and negotiated a final payoff amount for the Borrowers to pay to AMS to

22   satisfy the HOA lien. Bank of America’s loan servicer also authorized the sale so long as the net

23   proceeds would satisfy Bank of America’s mortgage lien on the property. In line with these

24   negotiations, AMS sent a closing statement to Lawyers Title confirming the settlement and

25   indicating that the Borrowers’ payoff was good through May 18, 2014. But on May 14, 2014, the

26   HOA proceeded instead with its foreclosure sale, through which SFR bought the house. Orange

27   Realty emailed AMS to ask why the foreclosure sale went through and AMS responded that there

28   had been an “honest mistake” with the payoff deadline.


                                                 Page 2 of 6
     Case 2:19-cv-01534-JCM-DJA Document 68 Filed 08/31/21 Page 3 of 6




 1          SFR responds (ECF No. 64) that the Court should deny Bank of America’s motion

 2   because amendment would be futile. SFR argues that: (1) Bank of America’s challenge to the

 3   HOA sale, new affirmative defenses, and rebuttal to the HOA sale’s presumption of validity are

 4   barred by Nevada’s four-year statute of limitations under NRS 11.220; (2) that Nevada law

 5   considers the HOA sale presumptively valid and the default recitals conclusive; and (3) that Bank

 6   of America failed to name the HOA, a necessary party to the action. Bank of America replies

 7   (ECF No. 65) that: (1) its claims and affirmative defenses are not subject to the statute of

 8   limitations under NRS 11.220; (2) that SFR cannot rely on the deed recitals to establish that the

 9   HOA sale extinguished the deed of trust; and (3) that the HOA is not a necessary party. Bank of

10   America also suggests that SFR’s arguments are better raised in a motion to dismiss, rather than

11   as an opposition to Bank of America’s motion to amend.

12   II.     Standard.

13          Under Rule 15(a)(2) of the Federal Rules of Civil Procedure, “[t]he court should freely

14   give leave [to amend] when justice so requires.” The Ninth Circuit has repeatedly cautioned

15   courts to “liberally allow a party to amend its pleading.” Sonoma Cnty. Ass’n of Ret. Emps. V.

16   Sonoma Cnty., 708 F.3d 1109, 1117 (9th Cir. 2013). “Courts may decline to grant leave to amend

17   only if there is strong evidence of ‘undue delay, bad faith or dilatory motive on the part of the

18   movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

19   to the opposing party by virtue of allowance of the amendment, or futility of amendment, etc.’”

20   Id. at 1117 (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

21   III.   Discussion.

22          A.      The statute of limitations does not render Bank of America’s amendment futile.

23          The Nevada Supreme Court has not directly opined on whether and which statute of

24   limitations is applicable to quiet title claims seeking a declaratory judgment that a lien was not

25   extinguished by a subsequent foreclosure. See U.S. Bank, N.A. v. Thunder Properties, Inc., 958

26   F.3d 794, 796-97 (9th Cir. 2020). The Ninth Circuit has certified this question and related

27   questions to the Nevada Supreme Court:

28


                                                  Page 3 of 6
     Case 2:19-cv-01534-JCM-DJA Document 68 Filed 08/31/21 Page 4 of 6



                    (1) When a lienholder whose lien arises from a mortgage
 1                      for the purchase of a property brings a claim seeking a
 2                      declaratory judgment that the lien was not extinguished
                        by a subsequent foreclosure sale of the property, is that
 3                      claim exempt from statute of limitations under City of
                        Fernley v. Nevada Dep’t of Taxation, 132 Nev. 32, 366
 4                      P.3d 699 (2016)?
 5                  (2) If the claim described in (1) is subject to a statute of
 6                      limitations:

 7
                              (a)   Which limitations period applies?
 8
                              (b)   What causes the limitations period to begin
 9                                  to run?
10

11          Id. The Nevada Supreme Court has yet to opine on these questions.
12          Here, Bank of America’s amendment is not futile on statute of limitations grounds
13   because the Nevada Supreme Court has not decided which statute of limitations applies to the
14   claims or when it would begin to run. SFR claims that Bank of America’s amendment is futile
15   because its claims, its affirmative defenses (which SFR asserts are claims masquerading as
16   defenses), and its rebuttal to the presumption of validity SFR claims the HOA sale established are
17   all time barred. But the Nevada Supreme Court has not opined on which statute of limitations
18   applies—if one applies at all—to Bank of America’s claims, or even what causes that statute to
19   run. With these questions unanswered, the Court cannot deny Bank of America’s motion for
20   leave to amend as futile on statute of limitations grounds.
21          B.      The rebuttable presumption in favor of a record titleholder and the deed recitals
22                  do not render Bank of America’s amendment futile.

23          Neither the rebuttable presumption in favor of a record title holder nor deed recitals are

24   dispositive of all quiet title claims. See Nationstar Mortgage, LLC v. Saticoy Bay LLC Series

25   2227 Shadow Canyon, 133 Nev. 740, 746, 405 P.3d 641, 646 (2017); see Saticoy Bay LLC Series

26   133 McLaren v. Green Tree Servicing, LLC, 478 P.3d 376, 378-79 (2020). A party who contests

27   the validity of a foreclosure sale has the burden of showing the sale should be set aside. See

28   Nationstar, 133 Nev. at 746, 405 P.3d at 646. To accomplish this, the party must overcome the


                                                 Page 4 of 6
     Case 2:19-cv-01534-JCM-DJA Document 68 Filed 08/31/21 Page 5 of 6




 1   rebuttable presumption in favor of the record titleholder. See id. Additionally, the Nevada

 2   Supreme Court has “never accepted the proposition that NRS 116.31166 recitals are dispositive

 3   of every conceivable issue in a quiet title action.” Saticoy Bay, 478 P.3d at 378-79 (2020). “[W]e

 4   now expressly hold that NRS 116.31166’s deed recitals do not render such deeds unassailable.”

 5   Id. (internal quotations omitted).

 6          Here, Bank of America’s amendment is not futile by virtue of the rebuttable presumption

 7   in SFR’s favor or the deed recitals. SFR claims that amendment is futile because: (1) the HOA

 8   sale is presumed valid; and (2) the sale deed recitals stating that the HOA foreclosed on the super-

 9   priority portion of its lien—and thus extinguished Bank of America’s deed of trust—is conclusive

10   under NRS 116.31166. To SFR’s first argument, the presumption is rebuttable, and thus Bank of

11   America’s amendments are not futile. To SFR’s second argument, the Nevada Supreme Court

12   has refused to find deed recitals dispositive of every issue in a quiet title action. And Bank of

13   America asserts to have learned new evidence that the HOA foreclosure—without which there

14   would be no deed recitals—should never have happened in the first place. Bank of America’s

15   amendment is thus not futile on either rebuttable presumption or deed recital grounds.

16          C.      Bank of America’s amendment is not futile because it fails to name the HOA.

17          In an action seeking to invalidate an HOA foreclosure sale, “the HOA is, at least

18   nominally, a necessary party to the suit.” Nationstar Mortgage, LLC v. Maplewood Springs

19   Homeowners Association, 238 F.Supp.3d 1257, 1268-69 (D. Nev. 2017). In Maplewood

20   Springs—a case in which SFR purchased a house at an HOA foreclosure sale—the Court refused

21   to dismiss an HOA from a quiet title action. See id. at 1264-65, 1268-69. The Court found that,

22   if the party seeking to invalidate the foreclosure sale succeeded, “ownership of the property

23   would likely revert to the borrower, SFR may be entitled to recover from the HOA, and the

24   HOA’s lien against the property may be restored.” Id.

25          Here, just because Bank of America does not name the HOA does not mean that its

26   amendment is futile. The HOA is likely a necessary party to this action, and as SFR recognizes,

27   SFR may be entitled to recover from the HOA should Bank of America prove successful. But,

28   that Bank of America does not include the HOA in its proposed amended answer and


                                                  Page 5 of 6
     Case 2:19-cv-01534-JCM-DJA Document 68 Filed 08/31/21 Page 6 of 6




 1   counterclaim does not render the amendment futile. It simply means that the HOA likely needs to

 2   be added to the case, something which SFR is either capable of doing or of arguing on a separate

 3   motion. Because none of SFR’s objections to Bank of America’s motion for leave to amend its

 4   answer and counterclaim demonstrate that Bank of America’s amendment would be futile, the

 5   Court grants Bank of America’s motion.

 6          IT IS THEREFORE ORDERED that Bank of America’s motion for leave to file its

 7   amended answer and counterclaim (ECF No. 62) is granted.

 8          IT IS FURTHER ORDERED that Bank of America shall file and serve the amended

 9   pleading in accordance with Local Rule 15-1(b).

10

11          DATED: August 31, 2021

12
                                                         DANIEL J. ALBREGTS
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 6 of 6
